987 A.2d 1028 (2010)
294 Conn. 934
CONCERNED CITIZENS FOR the PROTECTION OF WATERTOWN, INC.
v.
PLANNING AND ZONING COMMISSION OF the TOWN OF WATERTOWN.
Supreme Court of Connecticut.
Decided January 28, 2010.
Kenneth R. Slater, Jr., Hartford, in support of the petition.
N. Warren Hess III, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 118 Conn.App. 337, 984 A.2d 72 (2009), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.